843 F.2d 1386
RICO Bus.Disp.Guide 6901
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bill J. CORY, Plaintiff-Appellant,v.Marvin R. LANG, Robert W. Zaugg, Standard Federal SavingsBank, Defendants-Appellees.
No. 87-3767.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided March 31, 1988.

Bill J. Cory, appellant pro se.
David Machanic, Warren L. Miller, Joan Langworthy Loizeaux, Pierson, Ball & Dowd, for appellees.
Before K.K. HALL, SPROUSE, ERVIN, Circuit Judges.
PER CURIAM:


1
Bill J. Cory, a Virginia resident, appeals from the district court's dismissal without prejudice of his complaint, seeking civil RICO liability pursuant to 18 U.S.C. Secs. 1961, et seq.    Cory's complaint alleged that Standard Federal had committed a "pattern" of racketeering activity by allegedly underpaying him interest on his T-bill Plus account 36 times over a forty month period.  We affirm.


2
The district court properly found that Cory had failed to allege a "pattern" of racketeering activity.  Even assuming Cory sufficiently alleged that the defendants constituted a "enterprise" that perpetrated a fraudulent scheme against him, the complaint still "failed to charge the kind and degree of continuous engagement in criminal conduct required to constitute a RICO 'pattern.' "   Eastern Publishing & Advertising, Inc. v. Chesapeake Publishing & Advertising, Inc., 831 F.2d 488, 492 (4th Cir.1987).   See International Data Bank, Ltd. v. Zepkin, 812 F.2d 149 (4th Cir.1987).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.